Civil action to recover damages for an alleged negligent injury and killing of plaintiff's livestock by defendant's engines and cars.
From a verdict and judgment for plaintiff, the defendant appeals, assigning errors. *Page 855 
The evidence is conflicting on the main issue of liability; it is purely a question of fact; the jury has determined the matter against the defendant; there is no reversible error appearing on the record; the instruction on the burden of proof, when taken as a whole, must be resolved in favor of the validity of the trial; the verdict and judgment will be upheld.
No error.